Citation Nr: 0706137	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  97-32 837	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to July 
1981.  He served one year in the Republic of Vietnam.

In August 1997, the Huntington, West Virginia, RO denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD).  In September 1999, the Roanoke, 
Virginia, RO denied the veteran's claim of service connection 
for seizure disorder as secondary to service-connected 
bilateral hearing loss.  The veteran has appealed the RO's 
decisions to the Board.

This case was last remanded by the Board in June 2004.  As 
will be explained in the remand that follows the decision 
below, the evidentiary development sought by the Board was 
not completed.  Consequently, the claim of service connection 
for a seizure disorder will be remanded again.  The decision 
below addressed the PTSD claim.


FINDING OF FACT

The veteran's claimed PTSD stressors are not supported by 
corroborating evidence in the record.

CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.


A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, both pending claims for service 
connection had been filed before the enactment of the VCAA.  
As a result, a VCAA notice letter was not sent to the veteran 
until July 2004, after the August 1997 decision which denied 
service connection for PTSD, and the September 1999 decision 
which denied service connection for a seizure disorder.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical evidence in his possession 
that pertained to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its August 1997 and 
September 1999 decisions on his claims. 

Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for PTSD must be denied.  
Consequently, no rating and no effective date will be 
assigned.  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
in June 1997 and November 2004 relating to his claim of 
service connection for PTSD.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's PTSD Claim

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in accordance with specified criteria; (2) credible 
supporting evidence that the claimed in-service stressor that 
led to PTSD actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In his October 1997 NOD, the veteran indicated that he was 
assigned to the 6th Battalion, 15th Artillery, 1st Infantry 
Division, and that his base camps in Vietnam were at Lao Cai 
and later at Tay Nihn.  He attributed his PTSD to numerous 
rocket and mortar attacks from enemy forces, some of which he 
said occurred several times per day, during both day and 
night time, and while on supply convoys almost weekly.  He 
also attributed his PTSD to having to "live in underground 
bunkers like rats."   The veteran has also reported that his 
unit would take all day convoy runs taking supplies wherever 
they were needed.  The veteran said that he had to sleep in 
bunkers with his weapon in his hands because he never knew 
when an attack would come.  Rounds of rocket fire would come 
into the area on a daily basis when he was around Lao Cai.  
He stated that he was inside a rubber plant during an attack 
and could see rubber trees explode and catch fire, with 
people running everywhere to get away.  Around September 1968 
to March 1969, he had to take the belongings of soldiers 
killed in action that were not to be shipped back to the 
deceased's family.  He said he had to go through the pockets 
of dead soldiers to retrieve personal belongings, and he 
routinely handled dead bodies in order to perform these 
duties.  The veteran also stated that he was wounded ten days 
before he was to leave Vietnam by the percussion from 
artillery fire, but he did not report it because he feared it 
would prolong his stay in Vietnam.  

The appellant has identified mortar attacks as a stressor.  
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit's records of independent 
descriptions of rocket attacks that were experienced by the 
unit when the veteran was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated a claim of having experienced rocket 
attacks.  The Court reiterated that, although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

In the present case, the Board finds that the record does not 
contain evidence that would support a conclusion that the 
veteran was in combat with the enemy when his claimed 
stressor(s) occurred.  The veteran's Department of Defense 
Form 214 (DD Form 214) indicates that his military 
occupational specialties (MOS) during service were "Senior 
Supply Sergeant" and "Administrative Specialist," and that he 
received, among others, the National Defense Service Medal, 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, Two Overseas Service Bars, the Army Commendation Medal 
(with 1 Oak Leaf Cluster), the Republic of Vietnam Gallantry 
Cross Unit Citation with Palm, and the Joint Service 
Commendation Medal.  His service personnel records further 
indicate that he was stationed in Vietnam from March 1968 to 
March 1969, and that he participated in the TET 
Counteroffensive in some unspecified capacity.  Therefore, 
the official personnel and other records pertaining to the 
veteran's service in Vietnam do not confirm that he engaged 
in combat while stationed there.  None of the military 
decorations that he received are among those typically 
recognized as indicative of combat service, (the Purple 
Heart, Combat Infantryman Badge, or similar combat citation).  
See VAOPGCPREC 12-99 (October 18, 1999); 38 U.S.C.A. 1154(b); 
38 C.F.R. 3.304(d).  Additionally, nothing about the 
remaining evidence suggests that the veteran actually engaged 
in combat as contemplated by regulation.

Therefore, the determinative issue in this case is whether 
there is corroborative evidence to establish that the 
veteran's claimed stressors did occur.  With regard to the 
veteran's PTSD claim, the RO did attempt to verify the 
stressor incidents described by the veteran by contacting 
what was then referred to as the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)).  The April 2002 response from USASCRUR indicated that 
more specific information was needed to perform research on 
the alleged stressors and that morning reports could be 
obtained from the National Personnel Records Center (NPRC).  
The RO thereafter contacted the NPRC for morning reports, but 
NPRC replied that the period in question to be researched had 
to be 90 days or less.  

Pursuant to the Board's June 2004 remand, the veteran was 
sent a July 2004 letter requesting that he provide any 
additional details concerning stressors.  He was requested to 
provide 90-day periods in which he experienced mortar or 
rocket attacks, and the names of individuals wounded or 
killed that he may have remembered.  He was informed that he 
could submit buddy statements containing verifiable 
information about his claimed stressors, and that such 
statements should include specific details about the events, 
such as dates, places, and names of individuals involved in 
the events.  He was advised that the requested information 
was necessary to obtain supportive evidence of the stressful 
events that he claimed to have experienced, and he was 
advised that failure to respond could result in adverse 
action.

The veteran did not reply to that letter.  In an October 2005 
statement, the veteran's representative said that, due to the 
veteran's age, it was difficult for him to remember any more 
details than he had already given regarding his stressors 
while in Vietnam.  Therefore, the RO was unable to provide 
the more detailed information for requesting more research to 
find evidence that would verify any of the veteran's claimed 
stressors.  Consequently, there being no evidence in the 
record to corroborate the veteran's claimed stressors, his 
claim must be denied.   38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is denied.


REMAND

When the Board remanded the veteran's case in June 2004, it 
sought a medical opinion as to whether service-connected 
hearing loss had caused or aggravated the veteran's diagnosed 
seizure disorder.  An examination was conducted in November 
2004, but the examiner did not address the medical nexus 
questions posed by the Board.  In an attempt to seek 
compliance with the Board's earlier remand instructions, the 
Board will again remand the claim of service connection for a 
seizure disorder.

The case is REMANDED for the following actions:

1.  The examiner who performed the 
November 2004 neurological evaluation 
should be asked to review the claims 
folder and provide a medical opinion as 
to whether a seizure disorder was caused 
or made chronically worse by service-
connected hearing loss.  Causation and 
aggravation should both be addressed.  
(If the examiner cannot provide an 
opinion as to both causation and 
aggravation without another examination 
of the veteran, an examination should be 
scheduled.)

2.  The claim of service connection for a 
seizure disorder should thereafter be re-
adjudicated.  If the benefit sought is 
not granted, a supplemental statement of 
the case should be issued.  The 
supplemental statement of the case should 
reflect consideration of both old and new 
versions of 38 C.F.R. § 3.310.  See 
38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


